Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 1, and 3-13 are pending.  
Applicant’s election without traverse of Group I, claims 1, 3-8, 12, and 13 in the reply filed on 4/14/2008 is acknowledged.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/2021.
Claims 1, 3-8, 12, and 13 are examined on the merits.

Claim Objections
Claims 1, 3-8, 12, and 13 are objected to because of the following informalities:  Claim 1 recites “a ceramide derivative” at line 2, and “the ceramide derivative is…” at line 3, however, two ceramide derivatives were recited. Therefore, the correct recitations should be “ceramide derivatives”, and “the ceramide derivatives are…”.
All other cited claims depend directly or indirectly from objected claims and are, therefore, also, objected for the reasons set forth above.

Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-8, 12, and 13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites ““1,3-bis(N-(2-hvdroxvethyl)-palmitoylamino)-2-hydroxypropane” and “(N-hexadecyl-N-palmitoyl-)-1-aminopropane-2-sodium phosphate” at lines 3-4. It is not entirely clear what compounds applicant are referring to, especially the second compound, as there are numerous different ways to name one compound, Applicant is required to provide the CAS registration numbers or the chemical structures of the two compounds. 
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 
All other cited claims depend directly or indirectly from rejected claims and are, therefore, also, rejected under U.S.C. 112, second paragraph for the reasons set forth above.

	
	
Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

            

             Claims 1, 3-8, 12, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1, 3-8, 12, and 13 is/are directed to an external-use skin preparation composition comprising a natural ceramide, a ceramide derivative, and a Hibisci Cortex extract, as an-active ingredients wherein the ceramide derivative is “1,3-bis(N-(2-hvdroxvethyl)-palmitoylamino)-2-hydroxypropane” and “(N-hexadecyl-N-palmitoyl-)-1-aminopropane-2-sodium phosphate”.
            The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any additional elements.
            Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § i01 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http: //www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf. Applicants are kindly asked to review this guidance.
            The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. , 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus 
The compositions of 1, 3, 12, and 13 are not markedly different from their closest naturally occurring counterpart because there is no indication that extraction has caused the components of hibisci cortex that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in hibisci cortex. Since there is no absolute amounts of the active ingredients are claimed as compared to the whole composition, the claimed composition encompasses embodiments where the active ingredients are in such small amounts that none of them impart any characteristic or markedly different characteristic (thus Yes to PRONG ONE Step 2A, does the claim recite an abstract idea, law of nature, or natural phenomenon?).
             Claims 4-8 require certain amounts/ratios of components being present in the composition. However, there is no indication that the amounts/ratios claimed in the compositions result in a markedly different characteristic for the composition as compared to components of hibisci cortex that occur in the nature.       
              Regarding the limitation of “external”, formulation for topical application does not result in a markedly different characteristic because plant harvest and plant extraction already involves the contact of the plant material with human skin. Regarding claims 12 and 13, the presence of a composition comprising a carrier in the claimed composition does not result in a markedly different characteristic for the claimed composition because Hibisci Cortex already comprises a carrier (water in the plant) and thus have that same characteristic.

	
             For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception themselves (thus, No to PRONG TWO Step 2A, does the claim recite additional elements that integrate the judicial exception into a practical application?, thus No to Step 2B, if the claim as a whole does not amount to significantly more, the claim is ineligible).Therefore, the claims do not 
Applicant is noted that if there is any synergistic effect, the ratio between each component, or the absolute amount of each component needs to be added into claim 1 so as to overcome the outstanding rejection.

	

Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/